Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered. 

Status of the Claims
This office action considers claims 1-2, 4, 8-9, and 11 are pending for prosecution.
Claims 3, 5-7, 10 and 12-13 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4, 8-9, and 11 are pending are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why 

Applicant’s invention is drawn to a method and a user equipment for performing 
uplink hybrid automatic repeat and request (HARQ) process in a wireless communication system when HARQ process is switched from synchronous mode to asynchronous mode to avoid probable collision between transmission for different HARQ processes for a more efficient wireless communication system.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which was not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method for performing, by a user equipment (UE), an uplink hybrid automatic repeat and request (HARQ) process in a wireless communication system, the method comprising a particular combination of elements, specifically “….wherein a PHICH including an ACK/NACK response corresponding to the uplink data scheduled by downlink control information (DCI) including information related to the n+4 processing time is ignored by the UE, based on the UE receiving the DCI including information related to the switching timing from the n+4 processing time to the n+3 processing time through the UE-specific/Dedicated Search Space (USS) at the subframe #k+4 based on a configured information of the UE.”



As best understood, claim 8, describing user equipment (UE) for performing an uplink hybrid automatic repeat and request (HARQ) process in a wireless communication system, the UE comprising: a radio frequency (RF) unit; and a processor, operatively coupled to the RF unit, describes structure.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 8 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1 and 8 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant independent claim 1 and independent claim 11 with similar features, are allowed for the above reasons and for the reason presented by the Applicant’s Remarks dated 02/08/2022.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hugl et al. (US 20190191434 A1), describing DOWNLINK CONTROL CHANNEL SEARCH SPACE DEFINITION FOR REDUCED PROCESSING TIME
Takeda et al. (US 20180343097 A1), describing USER TERMINAL, RADIO BASE STATION AND RADIO COMMUNICATION METHOD
Yin et al. (US 20180020335 A1), describing SYSTEMS AND METHODS FOR PROCESSING TIME REDUCTION SIGNALING
Intel Corporation (R1-1702161), describing Asynchronous HARQ for PUSCH transmissions
Ericsson (R1-1703251), describing Asynchronous HARQ for PUSCH


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413